133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.William Y. JONES, Appellant,v.DRUG ENFORCEMENT AGENCY, Janet Reno, Appellees.
No. 97-1998.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 3, 1997Filed:  December 16, 1997

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
William Y. Jones appeals from the district court's1 order dismissing his civil action arising out of the government's conduct of an administrative forfeiture.  Jones claimed special agents of the Drug Enforcement Administration (DEA) violated his due process rights and acted negligently when they administratively forfeited currency belonging to him without giving him notice.  Jones sought return of the currency, an injunction against any further forfeiture proceedings, and damages.  After the DEA retracted the initial forfeiture and initiated new forfeiture proceedings, which Jones contested, the district court dismissed Jones's complaint.


2
We conclude the district court acted within its discretion by dismissing Jones's claim seeking to enjoin the second civil forfeiture proceeding;  Jones may raise any challenges to the second forfeiture in that proceeding.  See United States v. Volanty, 79 F.3d 86, 87-89 (8th Cir.1996).  We modify the district court's dismissal order to be without prejudice, affirm the order as modified, and deny Jones's motion to transfer records on appeal as moot.



1
 The HONORABLE CAROL E. JACKSON, United States District Judge for the Eastern District of Missouri